DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 6-12, 13-15, 18-27, 30-37 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2011/0069752 A1) (IDS) in view of Jeon et al. (US 2020/0288146 A1).

Regarding claim 1, Watanabe discloses a method of filtering a decoded block of video data (see 200 in fig. 12; see fig. 14), the method comprising: decoding a first block (e.g. see fig. 4A) of a current slice (see 1904 in fig. 9) of the video data; calculating first one or more gradients of pixels within the first block (see S202 in fig. 14; e.g. see “difference between the edge and each neighboring pixel” in ¶ [0053]), the first one or more gradients representing first directionality and activity for the first block (e.g. see ¶ [0053]); selecting a first filter (see S205 and S206 in fig. 14) to be used to filter at least one pixel of the first block, wherein selecting the first filter comprises selecting the first filter according to the first directionality (see S205 in fig. 14; e.g. see 90 degree rotation in fig. 5B) and activity (see S204 in fig. 14) for the first block; selecting a first geometric transform (see S205 and S206 in fig. 14) to be performed on one of a first filter support region or first coefficients of the first filter (e.g. see fig. 5B), wherein selecting the first geometric transform comprises selecting the first geometric transform according to the first one or more gradients (see S205 in fig. 14); performing the first geometric transform on either the first filter support region or the first coefficients of the first filter (see S205 in fig. 14); filtering the at least one pixel of the first block using the first filter after performing the first geometric transform (see S207 in fig. 14), decoding a second block (e.g. see next block in slice for 201 in fig. 12) of the current slice of the video data, the second block being different than the first block (see 201 in fig. 12); calculating second one or more gradients of pixels (see S202 in fig. 14; e.g. see “difference between the edge and each neighboring pixel” in ¶ [0053]) within the second block, the second one or more gradients representing second directionality and activity for the second block (e.g. see 45 degree rotation in fig. 6B), the second one or more gradients being different than the first one or more gradients (see figs. 5B and 6B); selecting a second filter (see S205 and S206 in fig. 14) to be used to filter at least one pixel of the second block, wherein selecting the second filter comprises selecting the second filter according to the second directionality and activity for the second block (see SS204-205 in fig. 14); selecting a second geometric transform to be performed on one of a second filter support region or second coefficients of the second filter (see S205 and S206 in fig. 14), wherein selecting the second geometric transform comprises selecting the second geometric transform according to the second one or more gradients (see S205 in fig. 14); performing the second geometric transform on either the second filter support region or the second coefficients of the second filter (see S205 in fig. 14); and filtering the at least one pixel of the second block using the second filter after performing the second geometric transform (see S207 in fig. 14).
Although Watanabe discloses the first and second filters, it is noted that Watanabe does not provide the particular wherein the filters are formed prior to the selecting of the first and second filters, and wherein the filters are from a plurality of filters and the second filter being different than the first filter.
However, Jeon discloses a method of directional filtering (see 240 in fig. 2; see 1005 in fig. 10) wherein the filters are from a plurality of filters (see Table 2); and the second filter being different than the first filter (e.g. see Index for “2” and “3” for first and second filter).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Jeon teachings of plurality filtering sets into Watanabe directional filtering for the benefit of decreasing discontinuity occurred in a block boundary and correlation with a neighboring sample may be increased .

Regarding claims 2, 14, 26 and 36, Watanabe further discloses wherein the geometric transform comprises one of a rotation transform, a diagonal flip transform, or a vertical flip transform (e.g. see fig. 6B). 

Regarding claims 3, 15, 27 and 37, Watanabe further discloses wherein f (k, l) represents the selected filter, wherein the rotation transform comprises f.sub.R(k, l)=f(K-l-1, k), wherein the diagonal flip transform comprises f.sub.D(k, l)=f(l, k), wherein the vertical flip transform comprises f.sub.V(k, l)=f(k, K-l-1), and wherein K is the size of the selected filter, k and l are coordinates of coefficients of the selected filter or coordinates of values in the filter support region, 0.ltoreq.k, l.ltoreq.K-1, location (0, 0) is at the upper left corner of the selected filter or the filter support region, and location (K-1, K-1) is at the lower right corner of the upper left corner of the selected filter or the filter support region (e.g. see fig. 6B). 

Regarding claims 6, 18, 30 and 40, Watanabe further discloses wherein selecting the geometric transform comprises selecting the geometric transform that corresponds to orientations of the one or more gradients of the one or more pixels (see S205 in fig. 14). 

Regarding claims 7, 19, 31 and 41, Watanabe further discloses wherein calculating the one or more gradients comprises calculating at least one of a horizontal gradient, a vertical gradient, a 45 degree diagonal gradient, or a 135 degree diagonal gradient (see 202 in fig. 14; e.g. see fig. 6B). 

Regarding claims 8, 20, 32 and 42, Watanabe further discloses wherein the filter support region comprises a plurality of neighboring pixels to the at least one pixel of the current block to which coefficients of the selected filter are to be applied (e.g. see fig. 6B), and filtering the at least one pixel comprises performing the geometric transform on either the filter support region or the coefficients of the selected filter (see S207 in fig. 14). 

Regarding claims 9, 21, 33 and 43, Watanabe further discloses wherein selecting the filter comprises selecting the filter based on a class for the block (see S202 in fig. 14), wherein the class comprises one of texture, strong horizontal/vertical, horizontal/vertical, strong diagonal, or diagonal (e.g. see ¶ [0059]). 

Regarding claims 10, 22, 34 and 44, Watanabe further discloses comprising encoding the current block prior to decoding the current block (see 14 in fig. 1). 

Regarding claims 11-12 and 23-24, the claims are rejected for the same reason as the last office action dated 12/27/21.

Regarding claim 13, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 25, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 35, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.


3.	Claims 4, 16, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Jeon in view of Chen et al. (NPL Coding tools investigation for next generation video coding) (IDS).

Regarding claims 4, 16, 28 and 38, Watanabe does not disclose wherein f (k, l) represents the selected filter, R(i, j) represents a pixel at position (i, j) of the current picture, and wherein selecting the geometric transform comprises: 

    PNG
    media_image1.png
    149
    279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    299
    media_image2.png
    Greyscale

However, Chen discloses an adaptive loop filter wherein 

    PNG
    media_image1.png
    149
    279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    299
    media_image2.png
    Greyscale

(see eqs. 2-4).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Chen teachings of calculating direction and activity of pixel into Watanabe directional filtering for the benefit of realizing a mathematical process to calculate directional gradient of an image.

Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-16, 18-28, 30-38 and 40-44 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kim et al. (US 2017/0223352 A1), discloses in-loop directional filtering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485